DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Tait Swanson on 01/11/2021.
The application has been amended as follows: 
(Claim 1) A system, comprising:
a prechamber device for a combustion engine, wherein the prechamber device extends from a first axial end to a second axial end along an axial direction, the prechamber device comprising: 
a prechamber body circumferentially enclosing a prechamber volume;
a nozzle body extending from the prechamber body and disposed at the first axial end of the prechamber device, wherein an interior of the nozzle body is in fluid communication with and provides an appendix of the prechamber volume;  

one or more cooling channels extending inside the prechamber body between first and second coolant ports, wherein the one or more cooling channels are disposed over an axial distance along the prechamber volume; and
an inlet opening on a lateral side of the prechamber device, wherein the inlet opening extends through the prechamber body from an outside of the prechamber device to the prechamber volume, and wherein a valve is attached to the prechamber body and in fluid communication with the inlet opening.

(Claim 17) A system, comprising:
a prechamber configured to couple to a combustion engine having a combustion chamber, wherein the prechamber comprises: 
a prechamber body comprising a prechamber volume, wherein the prechamber body comprises a lateral fluid inlet into the prechamber volume;
a nozzle body comprising an interior in fluid communication with the prechamber volume, wherein the nozzle body comprises one or more nozzle openings configured to output one or more jets resulting from combustion of a first combustible mixture in the prechamber volume to cause combustion of a second combustible mixture in the combustion chamber of the combustion engine; and
one or more cooling channels configured to flow a coolant, wherein the one or more cooling channels extend inside the prechamber body over an axial distance along the prechamber volume, and the prechamber volume is disposed axially between the interior of the nozzle body and a location of ignition provided by an igniter of the prechamber.

(Claim 18) The system according to claim 17, wherein the lateral fluid inlet is configured to supply the first combustible mixture into the prechamber volume, the one or more cooling channels overlap an axial position of the lateral fluid inlet, and the prechamber further comprises a valve configured to control a flow of the first combustible mixture.

(Claim 20) The system according to claim 17, wherein the one or more cooling channels extend inside the prechamber body over [[an]]the axial distance along the prechamber volume between first and second coolant ports, the lateral fluid inlet is disposed axially between the first and second cooling ports, and the lateral fluid inlet is disposed axially between the interior of the nozzle body and the location of ignition provided by the igniter.

(Claim 21) A system, comprising:
a prechamber configured to couple to a combustion engine having a combustion chamber, wherein the prechamber comprises: 
a prechamber body having a sidewall extending circumferentially around a prechamber volume;
a lateral fluid inlet through the sidewall into the prechamber volume, wherein the lateral fluid inlet is configured to supply a first combustible mixture into the prechamber volume, wherein combustion of the first combustible mixture in the prechamber volume causes combustion of a second combustible mixture in the combustion chamber of the combustion engine; and
one or more cooling channels extending inside the sidewall over an axial distance along the prechamber volume, wherein the prechamber volume is disposed axially between a location of ignition provided by an igniter of the prechamber and a distal end surface of the prechamber, and the distal end surface is configured to be exposed to the combustion chamber of the combustion engine.

(Claim 22) The system according to claim 21, wherein the axial distance of the one or more cooling channels overlaps an axial position of the lateral fluid inlet, and the lateral fluid inlet is disposed axially between the location of ignition provided by the igniter and the distal end surface.   

Reasons for Allowance
Claims 1-3, 5-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Concluding the examiners review of the prior art the following three publications are considered to the closest prior art to that of the current application: Ishida et al. US 20110214639 A1 (Ishida), Werner Henkel US 20110214639 A1 (Henkel) and Anderson et al. US 10883413 B2 (Andersen).
The invention sought by the applicant as claimed in independent claims 1, 17 and 21 is addressed to a prechamber device with a prechamber volume 12 which receives fuel from a laterally arranged fuel delivery valve 27 as seen in figure 2. Where the fuel is delivered into the prechamber volume through a laterally arranged fuel inlet 21. The prechamber volume is located between an ignition device 50 and nozzle body 14 or distal end of the prechamber device. The inventive aspect is that the coolant delivery channels are positioned within a prechamber body 13 which forms the prechamber device 1 such that the prechamber cooling channels or passages 17 are positioned along the prechamber volume 12 and a lateral fuel delivery passage is also provided on the prechamber body. The cited prior art of record when considered alone or in combination fail to render the claimed limitations obvious and therefore a notice of allowance has been isused.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200362750 A1 insufficient prior art date, however depicts a prechamber device with a laterally arranged fuel delivery system and cooling passages extending axially long prechamber volume.
US 6019081 A coolant passage located axially along prechamber volume.
US 20160010538 A1 lateral fuel delivery passage and coolant passages for prechamber device.
US 20170138251 A1 Coolant passages and laterally arranged fuel delivery device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747                                                                                                                                                                                                        
/JACOB M AMICK/Primary Examiner, Art Unit 3747